Case Number: PC-2018-5419
Filed   in   Providence/Bristol County Superior Court
                       Case PM
Submitted: 7/27/2018 7:01   1:18-cv-00581-JJM-PAS Document 1-1 Filed 10/23/18 Page 1 of 15 PageID #: 4
Envelope: 1646491
Reviewer: Alexa G.




                                          STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS

                           PROVIDENCE COUNTY,                  ss.                                       SUPERIOR COURT


                            MATTHEW MCCARTHY,
                                      Plaintiff


                            V.                                                                             C.A. N0.:

                            BIG TOP FLEA MARKET, INC.;                                  PLAINTIFF     DEMANDS TRIAL BY JURY
                            HOWARD W. BRYNES, in his capacity as
                            the owner 0f Big Top Flea Market; CITY
                            OF PROVIDENCE, by and through its
                            Treasurer James        J.   Lombardi;
                            PROVIDENCE POLICE OFFICER #324,
                            in his individual capacity; PROVIDENCE
                            POLICE OFFICER #369, in his individual
                            capacity; and, JOHN DOE, alias,
                                      Defendants




                                  NOW COMES
                           this action against
                                                         the Plaintiff


                                                  Big Top Flea Market,
                                                                             w
                                                                         Matthew McCarthy (“ML McCarthy

                                                                             Inc.
                                                                                                                   or Plaintiff”) and brings


                                                                                    and Howard W. Brynes (“Mr. Brynes”)       (collectively,


                           “Big Top”), the City of Providence (“City”), and Providence Police Ofﬁcer #324 (“Ofﬁcer #324”)


                           and Providence Police Ofﬁcer #369 (“Ofﬁcer #369”)                      (collectively,   “Ofﬁcers”)    (altogether


                           collectively, “Defendants”) t0       remedy and seek       relief for Defendants’ actions relating t0 unlawful


                           discrimination on the basis of disability, in violation of the laws of the United States and the laws of


                           the State of Rhode Island.


                                                                                PARTIES

                      1.    Plaintiff   Matthew McCarthy        is   a citizen of the State of Rhode Island, residing in Cranston,   Rhode

                            Island.
Case Number: PC-2018-5419
Filed   in   Providence/Bristol County Superior Court
                       Case PM
Submitted: 7/27/2018 7:01   1:18-cv-00581-JJM-PAS Document 1-1 Filed 10/23/18 Page 2 of 15 PageID #: 5
Envelope: 1646491
Reviewer: Alexa G.




                      2.      Defendant Big Top Flea Market,                   Inc. is a    domestic proﬁt corporation, organized under the laws of


                              the State of     Rhode     Island, With            its    principal place of business located at 120              Manton Ave.,

                              Providence, RI 02909.


                      3.      Upon   information and belief, Defendant Big                       Top Flea Market,      Inc. is not authorized t0 transact


                              business in the State of Rhode Island because                       its   Certiﬁcate of Incorporation      was revoked 0n          or


                              about October 26, 2016.


                      4.      Defendant Howard Brynes                is   the registered agent and president of Big               Top Flea Market,       Inc,   and

                              a citizen of the State of Rhode Island, residing in Warwick,                          Rhode   Island.


                      5   .   Defendant City of Providence                is   a duly chartered municipality and political subdivision of the State


                              of Rhode Island, and         is   sued by and through               its   Treasurer, James     J.   Lombardi,    III,   the ofﬁcial


                              designated by state law t0 be               named        in a suit for relief against the City.


                      6.      Defendant Ofﬁcer #324             is   an employee of Defendant City of Providence and                    is   upon information

                              and belief a   citizen    of the State of Rhode Island.


                      7.      Defendant Ofﬁcer #369             is   an employee of Defendant City of Providence and                    is   upon information

                              and belief a   citizen    of the State of Rhode Island.


                      8.      Defendant John Doe         is   upon information and              belief a citizen of the State of Rhode Island.




                                                                           JURISDICTION AND VENUE

                      9.      This Court has jurisdiction over Plaintiff’s claims pursuant t0 R.I. Gen.                               Laws    § 8-2-14, as the


                              amount   in controversy exceeds $5,000.00.


                      10.     Venue   is   proper in accordance With R.I. Gen.                   Laws    § 9-4-3.
Case Number: PC-2018-5419
Filed   in   Providence/Bristol County Superior Court
                       Case PM
Submitted: 7/27/2018 7:01   1:18-cv-00581-JJM-PAS Document 1-1 Filed 10/23/18 Page 3 of 15 PageID #: 6
Envelope: 1646491
Reviewer: Alexa G.




                                                                  ADMINISTRATIVE PROCEDURES

                      11.   Pursuant t0 R.I. Gen.              Laws    §    45-15-5, at least forty (40) days prior to             commencing        this suit


                            Defendants had notice of the               suit   based 0n Plaintiff charge of discrimination              (RICHR #18 RPD

                            146-06/06)      against       Defendants             With    the    Rhode    Island    Commission       for      Human    Rights


                            (“Commission”) 0n or about December                         11, 2017.


                      12.   After   initial investigating Plaintiff s             charge of discrimination, the Commission for               Human    Rights


                            (RICHR)     issued Plaintiff a Notice ofRight t0 Sue for the state law claims 0n or about                          May 4,   2018

                            in accordance     With      R.I.   Gen. Laws         § 28-5-24.1(c).


                      13.   Federal claims are not adjudicated by                  RICHR and as         such exhaustion   is   not required.


                      14.   This complaint was timely ﬁled Within the ninety (90) days required by the                                RICHR     exhaustion


                            requirements.



                                                                            FACTUAL ALLEGATIONS

                      15.   Mr. McCarthy suffers from optic nerve damage and                              is   fully blind in his left eye, as well as


                            equilibrium issues due t0 his blindness.


                      16.   Mr. McCarthy’s       partial blindness            makes      it   extremely difﬁcult and dangerous for him t0 navigate


                            and traverse areas Without assistance;                        his    equilibrium issues further       compound      his visual


                            impairments by affecting his balance.


                      17.   Accordingly, Mr. McCarthy requires the aid of a service dog t0 help him walk, navigate, and have


                            access t0 public facilities utilized by the rest of the public.


                      18.   Mr. McCarthy’s service dog                is   an American Staffordshire Terrier named BayBay.


                      19.   The   tasks performed        by BayBay           are directly related t0 Mr.       McCarthy’s      disability.


                      20. In particular,     BayBay       aids Mr.         McCarthy by performing         tasks such as navigating paths, sidewalks,


                            ascending or descending             stairs     and   inclines,     and avoiding obstacles.
Case Number: PC—2018—5419
Filed   in   Providence/Bristol County Superior Court
                       Case PM
Submitted: 7/27/2018 7:01   1:18-cv-00581-JJM-PAS Document 1-1 Filed 10/23/18 Page 4 of 15 PageID #: 7
Envelope: 1646491
Reviewer: Alexa G.




                      21.    BayBay     is   also trained to help      Mr. McCarthy get up           in the event   Mr. McCarthy      falls.



                      22.    BayBay     is   controlled   by a   tether   and when not under physical control by Mr. McCarthy which                      is



                             sometimes required for him           to   perform   tasks,   BayBay       is   controlled   by voice command.

                      23. In or about winter 2016, Mr.             McCarthy      arrived at Big       Top with his       service animal.


                      24. Before Mr.         McCarthy could       enter the building, he        was halted by a      security guard   employed by Big

                             Top.


                      25.    The    security guard claimed that         BayBay was        not a service animal because she          was not wearing      a


                                                                                            ”
                             vest and Mr.      McCarthy did not have “paperwor                  to   prove that she was a service animal.


                      26. Pursuant to the        Americans with         Disabilities   Act (“ADA”) and Rhode Island law, a service animal

                             cannot be required to wear a vest, or be certiﬁed, licensed, or professionally trained.                       ﬂ   28 C.F.R.


                             § 35.136(f).


                      27.    At no point was Mr. McCarthy’s               service   dog out of       control, nor did     Mr. McCarthy pose a direct


                             threat to the health       and safety of other.

                      28. Big      Top contacted Providence            Police   when Mr. McCarthy             continued to assert his civil rights and


                             request entry.


                      29.    Two     Providence Police ofﬁcers (Badge #324 and #369) arrived asked Mr. McCarthy for


                             certiﬁcation that his       dog was a service dog]

                      30. Mr.      McCarthy repeatedly explained to             the Ofﬁcers     and Big Top        that the   ADA prohibits them from
                             asking for or requiring such certiﬁcation.


                      31. Nevertheless,         when Mr. McCarthy           failed to     produce such certiﬁcation, the ofﬁcers unlawfully


                             detained Mr. McCarthy.




                         1

                          Mr. McCaIThy recorded part 0f the incident with the police 0n          his cell phone.   The video can be Viewed online   at

                         https://www.Voutube.com/watch?V:4VovdioaCE&t:
Case Number: PC-2018-5419
Filed   in   Providence/Bristol County Superior Court
                       Case PM
Submitted: 7/27/2018 7:01   1:18-cv-00581-JJM-PAS Document 1-1 Filed 10/23/18 Page 5 of 15 PageID #: 8
Envelope: 1646491
Reviewer: Alexa G.




                      32.   Mr. McCarthy then asked              if he   was being               detained.        Ofﬁcer Washburn responded, “You are           at this



                            point and time being detained.”              ﬁ      Video             at 00:00:36.


                      33.   When Mr. McCarthy             asked   Why he was being                      detained,     Ofﬁcer Washburn told him that he needed

                            to “identify”   Mr. McCarthy so he could complete a no trespass order                                    at the   request of Big Top.


                      34. After a lot of      back and      forth,     Mr. McCarthy reiterated again that the ofﬁcers needed                               t0 state the


                            reason for    Why     the   no trespass order was being                      issued.     Ofﬁcer #324 responded        stating:




                                            [E]verybody asked for What you got       if you have certiﬁcation for

                                            the dog and that’s What you’re not providing because you don’t have
                                            it.   You    don’t have      it.   That’s What               it is.   ﬁ   Video   at 00:02:07.



                      35.   Mr. McCarthy told the ofﬁcers that the “nobody has the right                                   to   ask for certiﬁcation of my service


                            animal        according t0 the        ADA.”        ﬁ        Video        at 00:02: 19.



                      36.   The ofﬁcers then attempted                 t0    impose a no trespass                      order, prohibiting      Mr. McCarthy from


                            returning t0 Big      Top    indeﬁnitely.


                      37.   Ofﬁcer #324 disputed Mr. McCarthy’s statement and responded, “they’re allowed                                             t0   ask for   this


                            stuff.”   ﬁ   Video     at   00:02:24.


                      38.   Under Rhode Island law, a police ofﬁcer may only detain a person Where                                            the ofﬁcer “has reason


                            t0 suspect” that the        person   “is   committing, has committed, or                       is   about t0 commit a crime and          may

                            demand of the person          his or her        name.   .   .
                                                                                            .”   R.I.   Gen. Laws       § 12-7-1.


                      39.   Mr. McCarthy also challenged the detention,                            telling        Ofﬁcer Washburn      that “I don’t think   you have

                            the legal right t0 identify       me    sir.”      g    Video           at 00:07: 19.



                      40.   Ofﬁcer Washburn responded, “how do                               I    know       that you’re      wanted   for   bank robbery     in three


                            different states?”


                      41. Mr.    McCarthy asked, “D0 you suspect me of a crime?”                                      ﬁ   Video   at 00:07:32.
Case Number: PC-2018-5419
Filed   in   Providence/Bristol County Superior Court
                       Case PM
Submitted: 7/27/2018 7:01   1:18-cv-00581-JJM-PAS Document 1-1 Filed 10/23/18 Page 6 of 15 PageID #: 9
Envelope: 1646491
Reviewer: Alexa G.




                      42.   Ofﬁcer Washburn responded, “No.                   I   just    want    t0   make   sure everybody       is   safe.”   E   Video   at



                            00:07:34.


                      43.   Ofﬁcer #324 unlawfully detained Mr. McCarthy, admitting 0n camera                                      that they did not     have

                            reasonable and articulate suspicion that a crime had been committed.


                      44. Nonetheless the ofﬁcers detained Mr.                    McCarthy Without probable              cause, harming Mr.        McCarthy

                            and Violating his     civil rights as    well as humiliating               him publicly.

                      45.   As   a direct and proximate result of Defendants’ discriminatory conduct, Mr.                                      McCarthy was

                            permanently trespassed from the property,                    in violation     of his   civil rights as a    disabled individual.


                      46.   Also as a   direct   and proximate       result   of Defendants’ conduct, Mr. McCarthy experienced damages


                            including public humiliation, violation of his civil rights and state law rights, emotional distress


                            and mental anguish resulting           in physical injury, as well as other                damages.



                                                                COUNT I — DECLARATORY RELIEF
                      47. Plaintiff hereby incorporates            by reference          all   foregoing paragraphs as       if fully set forth herein.



                      48.   An individual has         a “disability” under federal and state law if the person has “a physical or mental


                            impairment that substantially limits one or more major                        life activities”   and has “a record of such an

                            impairment” or       is   “regarded as having such an impairment. 42 U.S.C.                      §   12102(1); R.I. Gen.    Laws

                            §42-87-1(1).


                      49. Mr.    McCarthy’s      partial blindness substantially limits at least               one maj or life     activity,   such as seeing,


                            walking, and reading.


                      50.   Mr. McCarthy’s        partial blindness     has been documented by a physician.


                      51.   Mr. McCarthy has otherwise been regarded as being                           partially blind and/or visually impaired.


                      52. Thus,    Mr. McCarthy          is   a disabled individual under the             ADA and Rhode Island law.
Case Number: PC-2018-5419
Filed   in   Providence/Bristol County Superior Court
                      Case 1:18-cv-00581-JJM-PAS
Submitted: 7/27/2018 7:01  PM                    Document 1-1 Filed 10/23/18 Page 7 of 15 PageID #: 10
Envelope: 1646491
Reviewer: Alexa G.




                      53.   Because Mr. McCarthy                  is   disabled individual, he         is   therefore entitled t0 the rights and protections


                            of federal and        state     law   that provide for the protection                from harassment and discrimination based

                            on   his disability, as well as the right t0 reasonable                     accommodation of disabled persons.

                      54.   An    animal    is   a “service animal” under federal and state law if the animal                           is   “individually trained


                            t0   do work or perform work                 for the   beneﬁt of an individual With a               disability, including a physical,


                            sensory, psychiatric, intellectual, or other mental disability” and “examples of                                       work    or tasks


                            include          assisting individuals               Who   are blind or         have 10W vision With navigation and other

                            tasks....”   28 C.F.R.          §   35.104.


                      55.   Mr. McCarthy’s             partial blindness and/or visual             impairment necessitates the assistance of a service


                            dog.


                      56.   Mr. McCarthy’s service dog, BayBay                         is   individually trained t0 perform speciﬁc tasks for Mr.


                            McCarthy, such as               assisting      Mr. McCarthy navigate the area around him since his vision                               is



                            extremely impaired, as well as helping Mr. McCarthy t0 his feet in the event he                                       falls   due   t0 his


                            equilibrium issues.


                      57.   Mr. McCarthy employs the use of a leadz                         t0   both serve as a tether and also t0 serve as a guide, so


                            Mr. McCarthy can sense Where                    t0   walk and When obstacles               are present.


                      58.   Mr. McCarthy maintains control over BayBay through the lead as well as through audible

                            commands.

                      59.   BayBay     is   housebroken.


                      60. Thus,     BayBay        is   a service animal under the                ADA and Rhode Island law.
                      61.   Because BayBay             is   a service animal, Mr.           McCarthy        is   entitled t0   have BayBay accompany him            in


                            virtually all public places.




                        2
                            A lead is synonymous With a leash 0r tether but are generally shorter and formed 0f a single length 0f stiff rope or
                        leather that uses a sliding knot 0r ring t0 stay           afﬁxed around the neck 0f the dog.

                                                                                                   7
Case Number: PC-2018-5419
Filed   in   Providence/Bristol County Superior Court
                      Case 1:18-cv-00581-JJM-PAS
Submitted: 7/27/2018 7:01  PM                    Document 1-1 Filed 10/23/18 Page 8 of 15 PageID #: 11
Envelope: 1646491
Reviewer: Alexa G.




                      62.   As   a direct and proximate result, Mr.        McCarthy was harmed            in the   manners incorporated by

                            reference as stated herein.


                      63. Wherefore, Plaintiff prays that this Court grant relief as hereinafter set forth.




                                                                COUNT II — INJUNCTIVE RELIEF
                      64. Plaintiff hereby incorporates         by reference   all   foregoing paragraphs as   if fully set forth herein.



                      65.   Mr. McCarthy has a reasonable likelihood of success 0n the merits               in this action   because on video


                            Defendants violated Mr. McCarthy’s           civil rights as a    disabled person and discriminated against


                            him based 0n his      disability.


                      66.   Mr. McCarthy has suffered immediate and irreparable harm as a consequence of the ﬁling and


                            enforcement of the no trespass order by Defendants against Mr. McCarthy.


                      67.   Mr. McCarthy has no adequate remedy          at    law other than injunctive   relief t0   remove   the   no trespass

                            order.


                      68.   The balancing of       equities requires that the requested relief         be granted, and that Defendants be

                            enjoined from enforcing the no trespass order against Mr. McCarthy.


                      69.   As   a direct and proximate result, Mr.        McCarthy was harmed            in the   manners incorporated by

                            reference as stated herein.


                      70. Plaintiff is otherwise entitled t0      mandatory injunctive       relief.



                      71. Wherefore, Plaintiff prays that this Court grant relief as hereinafter set forth.




                                                        COUNT III — DISABILITY DISCRIMINATION
                                   Title III 0f the Americans with Disabilities Act, 42 U.S.C. §§ 12181, et seq.
                            Equal Rights of Blind Persons t0 Public Facilities Act, R.I. Gen. Laws §§ 40-9.1-1, et seq.;
                                 Civil Rights of People with Disabilities Act, R.I. Gen. Laws §§ 42-87—1, et seq.;
                                         Hotels and Public Places Act, R.I. Gen. Laws §§ 11-24-1, et seq.;
                                        Rhode Island Civil Rights Act, R.I. Gen. Laws §§ 42-112-1, et seq.

                                                   (DEFENDANT BIG TOP                and   DEFENDANT BRYNES)
Case Number: PC-2018-5419
Filed in Providence/B ristol County Superior Court
                  Case 1:18-cv-00581-JJM-PAS Document 1-1 Filed 10/23/18 Page 9 of 15 PageID #: 12
Submitted: 7/27/2018 7:01 PM
Envelope: 1646491
Reviewer: Alexa G.




                  72   .   Plaintiff hereby incorporates            by reference   all   foregoing paragraphs as      if fully set forth herein.



                  73.      Defendant Big Top           is   a place of public   accommodation and thereby subject              t0 the provisions    of


                           Title III     of the   ADA as well as Rhode Island disability laws.
                  74.      Big Top and Mr. Brynes are responsible for the                   acts   and omissions of    its   employees and agents,

                           committed        in violation     of the   ADA    and Rhode Island law, under the doctrine of respondeat

                           superior.


                  75.      Big Top was well aware            that   Mr. McCarthy’s dog was a service animal under the             ADA and Rhode
                           Island law because Mr.            McCarthy repeatedly informed Big Top’s              security personnel of the fact


                           When he was denied           entry into the building.


                  76.      Big Top never inquired Whether BayBay was required because of a                      disability, or   What work or task

                           BayBay was         trained t0 perform.      ﬁ   28 C.F.R.      § 35. 136(f).


                  77.      Big Top did not permissibly exclude Mr. McCarthy under the                      ADA or Rhode Island law, because
                           BayBay was housebroken and was never                    out of control   ﬁ     28 C.F.R.   § 35. 136(b).


                  78. Alternatively, if             BayBay was        out of control, Mr.      McCarthy promptly took           effective action t0


                           control her.     ﬁ      28 C.F.R.    § 35.136(b).


                  79.      Even     if   Mr. McCarthy’s service animal was properly excluded, Big Top failed                          t0 permit    Mr.


                           McCarthy        the opportunity t0 enter the building Without his service animal.                      g    28 C.F.R.     §


                           35. 136(0).


                  80.      At no point did Mr. McCarthy pose a              direct threat t0 the health     and safety of others.     g   42 U.S.C.


                           § 12182(b)(3).


                  81.      Mr. McCarthy’s           civil rights   were violated and otherwise infringed upon           as a direct   and proximate

                           result   of Big Top’s discriminatory conduct towards Mr. McCarthy and his service dog.
Case Number: PC-2018-5419
Filed   in   Providence/Bristol County Superior Court
                     Case 1:18-cv-00581-JJM-PAS
Submitted: 7/27/2018 7:01  PM                   Document 1-1 Filed 10/23/18 Page 10 of 15 PageID #: 13
Envelope: 1646491
Reviewer: Alexa G.




                      82.   As   a direct and proximate result, Mr.               McCarthy was harmed             in the   manners incorporated by

                            reference as stated herein.


                      83.   Wherefore, Plaintiff prays that           this   Court grant relief as hereinafter set         forth.



                                                          COUNT IV — DISABILITY DISCRIMINATION
                                        Title II 0f the     Americans with           42 U.S.C. §§ 12181, et seq.
                                                                                   Disabilities Act,
                            Equal Rights 0f Blind Persons t0 Public Facilities Act, R.I. Gen. Laws §§ 40-9.1-1, et seq.;
                                 Civil Rights of People with Disabilities Act, R.I. Gen. Laws §§ 42-87—1, et seq.;
                                         Hotels and Public Places Act, R.I. Gen. Laws §§ 11-24-1, et seq.;
                                        Rhode Island Civil Rights Act, R.I. Gen. Laws §§ 42-112-1, et seq.

                                                                             (DEFENDANT CITY)

                      84. Plaintiff hereby incorporates             by reference    all   foregoing paragraphs as        if fully set forth herein.



                      85.   Defendant City      is   a public entity and place of public            accommodation and thereby subject              t0 the


                            provisions of Title      II   of the   ADA as well as Rhode Island disability laws.
                      86.   The City may be held           liable for its    employees’ violations of Title        II   of the   ADA for violations   of


                            Rhode     Island public       accommodation laws, pursuant            t0 R.I.   Gen. Laws §§ 40-9.1-3, 42-87-4, 11-


                            24-2, and 42-1 12-2.


                      87.   The Ofﬁcers knowingly or negligently disregarded                     the   ADA and Rhode Island public           civil rights



                            laws in an effort t0 assist Big Top in discriminating against Mr. McCarthy because ofhis                          disability.


                      88.   The Ofﬁcers not only encouraged and aided                     in   Big Top’s    effort t0   ban Mr. McCarthy from the

                            property because Big          Top   refused t0 permit Mr. McCarthy t0 enter the building With his service


                            dog, the Ofﬁcers also unlawfully detained Mr.                       McCarthy    in   an attempt      t0 intimidate   him and

                            interfere   With his right t0 have his service dog accompany him in a place ofpublic accommodation.


                      89.   Mr. McCarthy’s       civil rights      were violated and otherwise infringed upon               as a direct   and proximate

                            result   of Big Top’s discriminatory conduct towards Mr. McCarthy and his service dog.


                      90.   As   a direct and proximate result, Mr.               McCarthy was harmed             in the   manners incorporated by

                            reference as stated herein.



                                                                                           10
Case Number: PC-2018-5419
Filed   in   Providence/Bristol County Superior Court
                     Case 1:18-cv-00581-JJM-PAS
Submitted: 7/27/2018 7:01  PM                   Document 1-1 Filed 10/23/18 Page 11 of 15 PageID #: 14
Envelope: 1646491
Reviewer: Alexa G.




                      91. Wherefore, Plaintiff prays that this Court grant relief as hereinafter set forth.


                                                  COUNT IV — FALSE ARREST/UNLAWFUL DETENTION
                                                                       R.I.       Gen. Laws § 12-7-1,              et seq.
                                                                              R.I. Const. Art.          I,   Sec. 6


                                                    (DEFENDANT CITY; OFFICER #324; OFFICER #369)

                      92. Plaintiff hereby incorporates            by reference        all   foregoing paragraphs as               if fully set forth herein.



                      93.   Ofﬁcer #324 and Ofﬁcer #369                are   members of the Providence Police Department and are therefore

                            “peace ofﬁcers” Within the meaning of R.I. Gen. Laws                              § 12-7-21(2).


                      94.   The Ofﬁcers seized Mr. McCarthy                        for the purpose of identifying                  him   so the Ofﬁcers could


                            complete their police “paperwork properly.”                      ﬁ     Video      at   00:05:30.


                      95.   The Ofﬁcers         stated   0n camera     that   Mr. McCarthy was being detained.                      ﬁ    Video   at   ﬁ   Video   at



                            00:00:36.


                      96.   The Ofﬁcers         stated   0n camera     that they did not suspect that                Mr. McCarthy had violated any laws.


                            ﬁ    Video     at   00:07:32.


                      97.   Mr. McCarthy was under no obligation                      t0 identify       himself because the Ofﬁcers did not suspect


                            him of criminal        activity,   nor where the Ofﬁcers           at the        property t0 investigate criminal activity.


                      98. In fact,       When Mr. McCarthy         told the Ofﬁcers, “I don’t think                    you have      the legal right t0 identify


                            me   sir,”   Ofﬁcer #369       retorted, “I don’t?         How    do    I   know       you’re not wanted for bank robbery in


                            three different states?”        ﬁ    Video       at   00:07:18.


                      99.   Because the Ofﬁcers knew that Mr. McCarthy had not violated any laws, and thereby could not be

                            lawfully detained, the Ofﬁcers acted With the intent t0 cause                              harm   t0   Mr. McCarthy by detaining

                            him maliciously and/or          in   bad   faith.



                      100.   As   a direct and proximate result of the Ofﬁcers unlawfully detained Mr. McCarthy, in violation


                              ofR.I. Gen.        Laws    § 12-7-1, et seq.




                                                                                              11
Case Number: PC-2018-5419
Filed   in   Providence/Bristol County Superior Court
                     Case 1:18-cv-00581-JJM-PAS
Submitted: 7/27/2018 7:01  PM                   Document 1-1 Filed 10/23/18 Page 12 of 15 PageID #: 15
Envelope: 1646491
Reviewer: Alexa G.




                      101. Defendant City         is    responsible for the acts and omissions of its employees and agents, committed


                              in violation   of R.I. Gen. Laws       § 12-7-1, et seq.,        under the doctrine of respondeat superior.

                      102. Alternatively, Defendant City            is   responsible for the acts and omissions of its ofﬁcers acting under


                             the color of state authority, pursuant to a police department policy or directive.


                      103.   The unlawful       seizure constituted a violation of Mr.                McCarthy’s      rights   under the Rhode Island


                              Constitution t0 be free from unreasonable search and seizure.


                      104. Mr.      McCarthy suffered the         aforesaid     damages       set forth herein as a direct     and proximate     result   of


                             the violation of his constitutional rights.


                      105. Because the Ofﬁcers detained Mr.                     McCarthy       in   bad   faith,   punitive damages are warranted,


                             pursuant t0 R.I. Gen.         Laws   § 12-7-14.


                      106. Wherefore, Plaintiff prays that this Court grant relief as hereinafter set forth.




                                                               COUNT V — UNLAWFUL SEIZURE
                                                                                42 U.S.C. § 1983
                                                                           U.S. Const.        Amend. IV

                                                 (DEFENDANT CITY; OFFICER #324; OFFICER #369»

                      107.     Plaintiff hereby incorporates        by reference        all   foregoing paragraphs as if fully set forth herein.


                      108.     Providence police detained Mr. McCarthy for the sole purpose of identifying him                              to   complete


                               Providence police paperwork.


                      109.     The Ofﬁcers      stated    0n camera      that   Mr. McCarthy was being detained.               ﬁ   Video   at   ﬁ   Video

                               at   00:00:36.


                      110.     Ofﬁcers #324 and #369 did not any reasonable cause                           to suspect or   probable cause t0 believe


                               that   Mr. McCarthy was committing, had committed, or was about                         t0   commit   a crime.


                      111.     The Ofﬁcers       stated    0n camera     that they did not suspect that             Mr. McCarthy had violated any


                               laws or committed any crimes.             ﬁ      Video   at    ﬁ     Video   at 00:07:32.




                                                                                          12
Case Number: PC-2018-5419
Filed   in   Providence/Bristol County Superior Court
                     Case 1:18-cv-00581-JJM-PAS
Submitted: 7/27/2018 7:01  PM                   Document 1-1 Filed 10/23/18 Page 13 of 15 PageID #: 16
Envelope: 1646491
Reviewer: Alexa G.




                      112.     The Ofﬁcers         told Mr.       McCarthy he was not       “free to g0,”      When Mr. McCarthy       asked.   ﬁ    Video

                               at   00:03:38.


                      113.     The Ofﬁcers         reiterated several times t0          Mr. McCarthy was being detained so the Ofﬁcers could


                               identify      him   in order to     complete their police “paperwork properly.”              ﬁ    Video    at   00:05:30.


                      114.     Mr. McCarthy was under no obligation                     t0 identify   himself because the Ofﬁcers did not suspect


                               him of criminal           activity,   nor where the Ofﬁcers          at the   property t0 investigate criminal activity.


                      115.     In fact,   When Mr. McCarthy              told the Ofﬁcers, “I don’t think          you have   the legal right t0 identify


                               me    sir,”   Ofﬁcer #369       retorted, “I don’t?       How do I know you’re not wanted for bank robbery in

                               three different states?”            ﬁ    Video      at 00:07:18.


                      116.     Based 0n the ofﬁcers’ statements and conduct, Mr. McCarthy did not believe he was                                    free t0


                               leave under the circumstances.


                      117.     Upon information and belief,               it is   the City’s police employees       were acting pursuant t0 municipal

                               policy t0 detain Mr.           McCarthy      in the absence        of probable cause or even reasonable suspicion.


                      118.     As    a direct and proximate result of the City’s policies, the Ofﬁcers unlawfully seized Mr.


                               McCarthy and             violated his civil rights.


                      119.     Alternatively, the Ofﬁcers individually acted under the color of state                             law    t0 intentionally


                               deprive Mr. McCarthy of his constitutional rights under the Fourth                         Amendment.

                      120.     The Ofﬁcers acted             in   bad   faith     and knowingly not complying With law because the ofﬁcers

                               admitted t0 Mr. McCarthy that he was not suspected of any criminal activity and the ofﬁcers


                               were not there           t0 investigate a        crime yet detailed Mr. McCarthy despite the lack of criminal


                               activity or basis for detention.


                      121.     The unlawful             seizure constituted a violation of Mr.                 McCarthy’s     rights   under the Fourth


                               Amendment           t0   be free from unreasonable search and seizure.




                                                                                             13
Case Number: PC-2018-5419
Filed   in   Providence/Bristol County Superior Court
                     Case 1:18-cv-00581-JJM-PAS
Submitted: 7/27/2018 7:01  PM                   Document 1-1 Filed 10/23/18 Page 14 of 15 PageID #: 17
Envelope: 1646491
Reviewer: Alexa G.




                      122.     Mr. McCarthy suffered the aforesaid damages                   set forth herein as a direct   and proximate     result


                               of the violation of his Fourth     Amendment          rights.


                      123.     Wherefore, Plaintiff prays that         this   Court grant relief as hereinafter set     forth.




                                         COUNT V — NEGLIGENT TRAINING AND SUPERVISION
                                     (DEFENDANT CITY; DEFENDANT BIG TOP; DEFENDANT BRYNES)

                        124.    Plaintiff hereby incorporates         by reference    all   foregoing paragraphs as     if fully set forth herein.



                        125.    Defendants owed Plaintiff McCarthy a duty of care                  t0 train their   employees    t0   understand the


                                requirements of the     ADA and Rhode Island                disability   laws and supervise their employees t0


                                ensure compliance With the       ADA and Rhode Island disability laws.
                        126.    Defendants breached      their   duty by failing t0 properly train their employees t0 understand the


                                requirements of the     ADA and Rhode Island                disability   laws and supervise their employees t0


                                ensure compliance With the       ADA and Rhode Island disability laws.
                        127.    Because Defendants’       failed       t0     provide adequate training and supervision, Defendants’


                                employees did not know the requirements of the                 ADA and/or Rhode Island disability laws and
                                were woefully unprepared         t0   respond properly When Mr. McCarthy identiﬁed BayBay as his


                                service   dog and requested a reasonable accommodation.

                        128.    As   a direct and proximate result of Defendants’ failure t0 properly train and supervise their


                                employees, Mr. McCarthy and his service dog were ejected and trespassed from the                            store, in


                                violation of Mr. McCarthy’s civil rights and causing other                  damages   stated herein.


                      129.     Wherefore, Plaintiff prays that         this   Court grant relief as hereinafter set     forth.




                                                                       PRAYER FOR RELIEF




                                                                                       14
Case Number: PC—2018—5419
Filed   in   Providence/Bristol County Superior Court
                     Case 1:18-cv-00581-JJM-PAS
Submitted: 7/27/2018 7:01  PM                   Document 1-1 Filed 10/23/18 Page 15 of 15 PageID #: 18
Envelope: 1646491
Reviewer: Alexa G.




                                  WHEREFORE,                 Plaintiff prays that this    Honorable Court ﬁnd in favor ofPlaintiff and enter


                        judgement against Defendants on                 all   Counts, and for    all   counts applicable:


                                  A. Declare that Mr. McCarthy                 is   disabled within the meaning of R.I. Gen.        Laws   § 42-87-(1)
                                     and 42 U.S.C. § 12102(1);
                                     .   Declare that        BayBay    is   a service animal within the        meaning of R.I. Gen. Laws     § 40-9. 1-
                                         1.1   and 28 C.F.R.        § 35.136(f);
                                         Enjoin Defendants from enforcing the no trespass order issued against Mr. McCarthy;

                                  two
                                         Order that Defendants attend or implement mandatory disability discrimination training;
                                         Order that Defendants make Mr. McCarthy whole by awarding Mr. McCarthy
                                         compensatory damages t0 remedy:
                                            a. Economic losses incurred by Mr. McCarthy;
                                            b. Mental anguish and emotional pain suffered by Mr. McCarthy;
                                               c.    Violation of Mr. McCarthy’s civil rights;
                                         Order      that   Defendants pay punitive damages for              all   violations of RJ. Gen.   Laws   §§ 42-
                                         87-4 and 40-9.1-3(d);
                                         Award Mr. McCarthy attorney’s fees and costs for all Violations under the ADA and RJ.
                                         Gen. Laws §§ 42-87-4 and 40-9.1-3(d);
                                         Where allowable by law, order that Defendants pay post-judgment and pre-judgment
                                         interest, at the statutory         judgment    rate, for all   damages from the date the cause of action
                                         accrued;
                                         Order, for        all   Counts, such other relief to Mr. McCarthy as this Court deems just and
                                         proper.


                                                                       DEMAND FOR JURY TRIAL

                                    PLAINTIFF DEMANDS A TRIAL BY JURY 0N ALL ISSUES S0 TRIABLE



                         Filed: July 27,       2018                                             Respectﬁllly Submitted,


                                                                                                Matthew McCarthy,
                                                                                                By his      attorney,




                                                                                                 /s/    Paige Munro-Delotto
                                                                                                Paige Munro-Delotto, Ph.D., Esq. #9291
                                                                                                Munro-Delotto Law, LLC
                                                                                                400 Westminster Street, Ste. 200
                                                                                                Providence, RI 02903
                                                                                                Tel: (401) 521-4529
                                                                                                Fax: (866) 593-9755
                                                                                                 ai     e    mdlawofﬁces.com


                                                                                           15
